Upon petition for rehearing the following opinion was delivered.

Per Curiam:

Upon a full consideration of this case and examination of the numerous authorities cited in the briefs filed on the rehearing herein, we agree in concluding that upon authority this court has ample power to reverse and direct a judgment in the present case, and that the ends of justice will be subserved thereby.
It is therefore ordered that the court below be directed to enter a judgment in accordance with the opinion heretofore rendered in this court therein, for the sum of $7,946.20, the same being the amount of the value of the goods in controversy as admitted by the pleadings, together with interest on said amount from January 10, 1880, to the date of said judgment, if the plaintiff shall elect to accept such directed judgment within ten days from the filing of the remittitur in the court below; otherwise, the cause will stand for new trial as heretofore remanded.
It is further ordered that the appellee, Parks, be adjudged to pay the costs of the proceedings in this court.